DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “a side surface of the substrate, which is not covered by the resin, is set to a negative pressure as compared to a surface of the cured resin”.  Strictly speaking, the side surface of the substrate is not set to a negative pressure as a solid surface does not have a measurable pressure per se, but rather it is a “pressure surrounding a side surface of the substrate” which is set to a negative pressure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the resin” at line 6 and elsewhere, including dependent claims.  Multiple types or states of resin has been recited earlier in the claim: “a liquid resin” and “the discharged film-shape resin”.  Therefore multiple resins exist so any recitation of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 – 7, 10, 11, 14, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abe et al. US2015/0272424.
For claim 1, Abe discloses a “method of producing an endoscope flexible tube ([0036-0041]; fig 4), the method comprising: 
continuously discharging a liquid resin into a film shape from an annular discharge port surrounding an axis and a side surface of a cylindrical substrate ([0039]); 
bringing the discharged film-shape resin into contact with an entire periphery of the substrate on a downstream side of flow of the resin with respect to the discharge port ([0041]); 
covering a side surface of the substrate with the resin while moving the substrate in an axial direction to separate a portion where the resin and the substrate are in contact from the discharge port ([0037, 0041]); and 
curing the resin covering the substrate ([0041])”.
For claim 2, Abe discloses the “method of producing the endoscope flexible tube according to claim 1, wherein the resin is in a state where a plurality of resin materials are stacked ([0047]; fig 2 shows two resin layers 17 and 18 stacked or on top of each other)”
For claim 3, Abe discloses the “method of producing the endoscope flexible tube according to claim 1, wherein a space is present between the resin discharged from the discharge port and the substrate (Fig 4 shows a space between the discharge port and the substrate.  The resin must traverse this space, therefore the resin discharged from the port is spaced from the substrate)”.
For claim 5, Abe discloses the “method of producing the endoscope flexible tube according to claim 1, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 6, Abe discloses a “method of producing an endoscope ([0024, 0036-0041]; fig 4), the method comprising: 
continuously discharging a liquid resin into a film shape from an annular discharge port surrounding an axis and a side surface of a cylindrical substrate ([0039]); 
bringing the discharged film-shape resin into contact with an entire periphery of the substrate on a downstream side of flow of the resin with respect to the discharge port ([0041]); 
covering a side surface of the substrate with the resin while moving the substrate in an axial direction to separate a portion where the resin and the substrate are in contact from the discharge port ([0037, 0041]); and 
using an endoscope flexible tube, produced by curing the resin covering the side surface of the substrate ([0041]), for an exterior of an insertion unit (fig 1; [0026])”.
For claim 7, Abe discloses the “method of producing the endoscope flexible tube according to claim 2, wherein
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 10, Abe discloses the “method of producing the endoscope flexible tube according to claim 2, wherein a space is present between the resin discharged from the discharge port and the substrate (Fig 4 shows a space between the discharge port and the substrate.  The resin must traverse this space, therefore the resin discharged from the port is spaced from the substrate)”.
For claim 11, Abe discloses the “method of producing the endoscope flexible tube according to claim 10, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 14, Abe discloses the “method of producing the endoscope flexible tube according to claim 3, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 16, Abe discloses the “method of producing the endoscope flexible tube according to claim 1 5, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”
For claim 17, Abe disclose the “method of producing the endoscope flexible tube according to claim 4, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claim 3 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. US2015/0272424 as applied to claim 1 above, and further in view of Loos US3,574,996.
Although the primary rejection of claim 3 above establishes that Abe discloses the “method of producing the endoscope flexible tube according to claim 1, wherein a space is present between the resin discharged from the discharge port and the substrate”, an alternative rejection in the spirit of the inventive concept of the application is provided herein.  Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Loos into the invention of Abe in order to configure the method of producing the endoscope flexible tube, e.g. as claimed because it provide a method to form a tough, tubular, continuous plastic sheath (1:62-2:2) via a negative 
Claims 4, 8, 9, 12, 13, 15 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. US2015/0272424 as applied to claim 1 above, and further in view of Loos US3,574,996.
For claim 4, Abe discloses “the method of producing the endoscope flexible tube according to claim 1, wherein 
the substrate has air permeability on a side surface ([0026] describes the substrate, i.e. the inner portions of the flexible tube 10 as the same as the claimed invention, i.e. a spiral tube 11 surrounded by a mesh tube 12.  The mesh tube 12 provides the air permeability to the substrate just as in the claimed invention)”.
Abe does not disclose “a side surface of the substrate, which is not covered by the resin, is set to a negative pressure as compared to a surface of the cured resin”.   Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2); and also applying a negative pressure to this chamber/space where the substrate is not covered by the resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Loos into the invention of Abe in order to configure the method of producing the endoscope flexible tube, e.g. as claimed because it provide a method to form a tough, tubular, continuous plastic sheath (1:62-2:2) via a negative pressure applied to the chamber (2:10-23) where the resin surrounds the substrate, forming the resin around the substrate.
For claim 8, Abe discloses the “method of producing the endoscope flexible tube according to claim 2, wherein 
the substrate has air permeability on a side surface ([0026] describes the substrate, i.e. the inner portions of the flexible tube 10 as the same as the claimed invention, i.e. a spiral tube 11 surrounded by a mesh tube 12.  The mesh tube 12 provides the air permeability to the substrate)”.
Abe does not disclose “a side surface of the substrate, which is not covered by the resin, is set to a negative pressure as compared to a surface of the cured resin”.   Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2); and also applying a negative pressure to this chamber/space where the substrate is not covered by the resin due to the space created by the nozzle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Loos into the invention of Abe in order to configure the method of producing the endoscope flexible tube, e.g. as claimed because it provide a method to form a tough, tubular, continuous plastic sheath (1:62-2:2) via a negative pressure applied to the chamber (2:10-23) where the resin surrounds the substrate, forming the resin around the substrate.
For claim 9, Abe discloses the “method of producing the endoscope flexible tube according to claim 8, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 12, Abe discloses the “method of producing the endoscope flexible tube according to claim 10, wherein 
the substrate has air permeability on a side surface ([0026] describes the substrate, i.e. the inner portions of the flexible tube 10 as the same as the claimed ”.
Abe does not disclose “a side surface of the substrate, which is not covered by the resin, is set to a negative pressure as compared to a surface of the cured resin”.   Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2); and also applying a negative pressure to this chamber/space where the substrate is not covered by the resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Loos into the invention of Abe in order to configure the method of producing the endoscope flexible tube, e.g. as claimed because it provide a method to form a tough, tubular, continuous plastic sheath (1:62-2:2) via a negative pressure applied to the chamber (2:10-23) where the resin surrounds the substrate, forming the resin around the substrate.
For claim 13, Abe discloses the “method of producing the endoscope flexible tube according to claim 12, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 15, Abe discloses the “method of producing the endoscope flexible tube according to claim 3, wherein 
the substrate has air permeability on a side surface ([0026] describes the substrate, i.e. the inner portions of the flexible tube 10 as the same as the claimed invention, i.e. a spiral tube 11 surrounded by a mesh tube 12.  The mesh tube 12 provides the air permeability to the substrate just as in the claimed invention)”.
Abe does not disclose “a side surface of the substrate, which is not covered by the resin, is set to a negative pressure as compared to a surface of the cured resin”.   Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2); and also applying a negative pressure to this chamber/space where the substrate is not covered by the resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Loos into the invention of Abe in order to configure the method of producing the endoscope flexible tube, e.g. as claimed because it provide a method to form a tough, tubular, continuous plastic sheath (1:62-2:2) via a negative pressure applied to the chamber (2:10-23) where the resin surrounds the substrate, forming the resin around the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795